REVISED OCTOBER 12, 2007

          IN THE UNITED STATES COURT OF APPEALS
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                         FOR THE FIFTH CIRCUIT                                FILED
                                                                             July 23, 2007
                          _____________________
                                                                        Charles R. Fulbruge III
                                                                                Clerk
                                   No. 05-20574
                          _____________________

UNITED STATES OF AMERICA,

                               Plaintiff-Appellee

v.

JAMES Q. NGUYEN; THOMAS Q. NGUYEN

                              Defendants-Appellants

     ________________________________________________

                    Appeal from the United States District
                    Court for the Southern District of Texas
                       Case Nos. H-03-CR-078-01 & 02
     ________________________________________________

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

DENNIS, Circuit Judge:

      This consolidated appeal presents four issues before this court. Both

appellants, Thomas and James Nguyen, argue that (1) the district court erred

in issuing a deliberate ignorance instruction; (2) the district court erred in failing



                                          1
                                  No. 05-20574

to instruct the jury as to the legal duties of title company closing agents and the

legal definition of closing transactions; and (3) there is insufficient evidence to

establish the element of specific intent for their convictions. Thomas Nguyen

additionally argues that (4) the district court abused its discretion by failing to

sever his joint trial with his twin brother James Nguyen.

      We AFFIRM the district court judgment, because sufficient evidence

establishes Thomas and James Nguyen’s deliberate ignorance and continued

facilitation of an ongoing bank fraud and money laundering conspiracy. The

denial of the defendants’ proposed instruction regarding legal duties of closing

agents did not impact their defense and is not reversible error. Finally, Thomas

Nguyen presents insufficient support for his argument that a severed trial was

necessary.

                                         I.

      Twin brothers James and Thomas Nguyen worked at the American Title

Company. They acted as the notary, escrow, and closing agents for several real

estate transactions initiated by Frank Mei and his family in their residential

real estate mortgage scheme. The Mei family and their associates have already

been subject to numerous prosecutions in the district court for the Southern

District of Texas resulting in several trials and guilty pleas. Details of the Meis’



                                         2
                                 No. 05-20574

complicated residential scheme are found in United States v. Moncrief, 133 F.

App’x. 924, 926-29 (5th Cir. 2004) (per curiam) (unpublished).

      Basically, the Meis would create two simultaneous real estate transactions

on a single property. First, through a “straw borrower,” the Meis would apply

for a loan on the straw borrower’s behalf to ostensibly finance the sham purchase

of a home the Meis “owned” according to their doctored title documents.       In

other words, the Meis would “sell” a house they did not actually own to their

hired straw borrower, so the Meis would be able to obtain a home financing loan

without owning the actual house. Using cooperating appraisers, the home would

be appraised at a value much greater than the actual value, thereby raising the

loan amount. In order to obtain the inflated loans, the Meis would provide the

lender false inflated house appraisals, false title commitments, and false

information on the straw borrower’s loan application to boost the borrower’s

creditworthiness.

      With the inflated loan funds in hand, the Meis would then use those funds

to purchase the house at its actual lower value. They used the proceeds from

their fraudulent loan transaction to finance their purchase. They then kept the

difference between the loan amount based on a false inflated house value and

the actual purchase amount. The first transaction involving the sham sale and


                                       3
                                   No. 05-20574

falsified application for the inflated loan is referred to as the “loan transaction.”

The second transaction involving the use of loan proceeds to actually purchase

the home is referred to as the “cash transaction.”

      The Nguyens had a circumscribed, but significant, role in this scheme.

They acted as escrow, or closing, agents for numerous Mei cash and loan

transactions. As their closing agents, they participated in several aspects of the

Meis’ scheme. The Nguyens would notarize, fill out, and submit forms to the

loan companies regarding the sham sale. They notarized the straw borrowers’

false affidavits stating the borrowers’ intent to occupy the house as their

primary residence. These statements enhanced the straw borrowers’ loan

applications. They filled out cashier check numbers on forms indicating that a

down payment was provided even though they never saw the actual check nor

inquired about the actual check before the loan transaction forms were

submitted.    They also signed and certified the validity of the HUD-1 or

settlement statement, which described how the funds were allocated showing the

borrower, seller, purchase price, loan amount, and down payment. A HUD-1

statement was prepared for both the cash and loan transactions. After the

submission of these forms to the loan company and after receiving the loans, the

Nguyens would then release the loan amounts to the Meis, usually on the same



                                         4
                                No. 05-20574

day. The Meis’ associates would then run to a local bank with the loan funds

and use those funds to cut the down payment cashier’s check described in the

loan application and a check for the real purchase of the home. The Nguyens

would then submit these checks to complete the transactions. This process was

repeated numerous times within a short time period, often with several repeat

straw borrowers.

      The Nguyens were charged and convicted by a jury on nineteen counts.

Count One pertained to participation in an unlawful conspiracy in violation of

18 U.S.C. §§ 371 and 1956(h). Counts Two through Four pertained to bank

fraud in violation of 18 U.S.C. §§ 2 and 1344. Counts Five through Nine

pertained to engagement in various monetary transactions with criminally-

derived property in violation of 18 U.S.C. §§ 2 and 1957(a). Counts Ten Through

Nineteen pertained to money laundering in violation of 18 U.S.C. §§ 2 and

1956(a)(1)(A)(I). James Nguyen was sentenced to 97 months’ imprisonment, and

Thomas Nguyen was sentenced to 63 months’ imprisonment. Thomas was

ordered to pay $1,092,473.22 in restitution and James was ordered to pay

$1,152,473.22 in restitution.

                                      II.

      Appellants’ first contention is that the district court erred by using a



                                      5
                                 No. 05-20574

“deliberate ignorance” instruction.     A deliberate ignorance instruction is

designed “to inform the jury that it may consider evidence of the defendant's

charade of ignorance as circumstantial proof of guilty knowledge.” United States

v. Lara-Velasquez, 919 F.2d 946, 951 (5th Cir. 1990). “It is only to be given when

a defendant claims a lack of guilty knowledge and the proof at trial supports an

inference of deliberate indifference.” United States v. Threadgill, 172 F.3d 357,

368 (5th Cir. 1999) (citing United States v. Wisenbaker, 14 F.3d 1022, 1027 (5th

Cir. 1994)). In this case, knowledge is an element of each count. For their

conspiracy counts, the Government must prove the defendants knew of the

conspiracy’s unlawful objective. United States v. Dadi, 235 F.3d 945, 950 (5th

Cir. 2000) (citing 18 U.S.C. § 371). For their bank fraud offenses, the

Government must prove the defendants “knowingly executed” a scheme that

defrauded a financial institution “by means of false or fraudulent pretenses,

representations or promises.” United States v. McCauley, 253 F.3d 815, 819 (5th

Cir. 2001) (citing 18 U.S.C. § 1344). For their monetary transactions with

criminally derived property, the Government must prove the defendants

knowingly engaged in a monetary transaction in criminally derived property of

a value greater than $10,000, which was derived from a specified unlawful

activity. 18 U.S.C. § 1957(a). For money laundering, the Government must


                                        6
                                      No. 05-20574

prove the defendants conducted a financial transaction knowing that it involved

the proceeds of a specified unlawful activity with the intent to promote or

further unlawful activity. United States v. Cavalier, 17 F.3d 90, 92 (5th Cir.

1994) (quoting United States v. Ramirez, 954 F.2d 1035, 1039 (5th Cir. 1992)).

See also 18 U.S.C. § 1956(a)(1)(A)(i).1

           The deliberate ignorance charge given to the jury in this case was as

follows:

                     The word “knowingly,” as that term is used from time to
                     time in these instructions means that the act was done
                     voluntarily and intentionally, not because of mistake or
                     accident. You may find that a defendant had knowledge
                     of a fact if you find that the government has proven
                     beyond a reasonable doubt that the defendant
                     deliberately closed his eyes to what would otherwise
                     have been obvious to him. Such knowledge on the part
                     of the defendant cannot be established by demonstrating
                     that the defendant was negligent, careless, or foolish.
                     Knowledge can be inferred if the government’s proof
                     shows beyond a reasonable doubt that the defendant
                     deliberately blinded himself to the existence of a fact.
                     But if the proof shows that a defendant actually believed
                     that the transactions were legitimate sales and
                     mortgage loans, then you must acquit the defendant.

Both appellants raise two objections to this deliberate ignorance charge: (1)


       1
         The Fifth Circuit has approved the deliberate ignorance instruction in cases
involving the offenses in this case: conspiracy, see United States v. Soto-Silva, 129 F.3d
340, 345 (5th Cir. 1997); bank fraud, see United States v. Scott, 159 F.3d 916, 924 (5th Cir.
1998); and money laundering, see United States v. Fuller, 974 F.2d 1474, 1482 (5th Cir.
1992).

                                              7
                                      No. 05-20574

whether there was a factual basis for using a deliberate ignorance charge and

(2) whether the insertion of the underlined last sentence into                     the jury

instruction improperly shifted the burden of proof onto the defendants.2

1. The Factual Basis For A Deliberate Ignorance Instruction Exists

       While a “deliberate ignorance” instruction should rarely be given,

Threadgill, 172 F.3d at 368, a deliberate ignorance instruction is justified where

"the evidence shows (1) subjective awareness of a high probability of the

existence of illegal conduct and (2) purposeful contrivance to avoid learning of

the illegal conduct." Id. (citation omitted); see United States v. Bieganowski, 313
F.3d 264, 289-91 (5th Cir. 2002).

       As the appellants challenged the use of the deliberate ignorance standard

below, we now review the decision to use the deliberate ignorance instruction

under an abuse of discretion standard. United States v. Fuchs, 467 F.3d 889, 902

(5th Cir.), cert denied, 127 S. Ct. 1502 (2007).             In reviewing whether an

instruction was supported by the evidence, “we view the evidence and all

reasonable inferences that may be drawn from the evidence in the light most

favorable to the Government. Any error is subject to harmless error review."


       2
         The rest of the charge accords with the FIFTH CIRCUIT PATTERN JURY
INSTRUCTION: CRIMINAL § 1.37 (2001) and precedent. See United States v. Brown, 186 F.3d
661, 665 (5th Cir. 1999); United States v. Reveles, 190 F.3d 678, 686 & n.12 (5th Cir. 1999).


                                              8
                                   No. 05-20574

United States v. Mendoza-Medina, 346 F.3d 121, 132 (5th Cir. 2003); see United

States v. Sharpe, 193 F.3d 852, 871 (5th Cir. 1999). Under this standard of

review, we believe there is sufficient evidence to satisfy the two prong test

described above, thereby justifying a deliberate ignorance instruction in this

case.

A. "The subjective awareness of a high probability of the existence of

illegal conduct"

        “[T]he first prong permits a deliberate ignorance instruction only when the

Government presents facts that support an inference that the particular

defendant subjectively knew his act to be illegal and not when the Government

presents facts that tend to support an inference that a reasonable person would

have known the act to be illegal." Lara-Velasquez, 919 F.2d at 952 (emphasis in

original). The evidence should allow a “glimpse” into the defendants’ minds

when there is no evidence pointing to actual knowledge. Id. at 953 & n.8.

Suspicious and erratic behavior may be sufficient to infer subjective awareness

of illegal conduct. See United States v. Casilla, 20 F.3d 600, 603 (5th Cir. 1994);

United States v. Saucedo-Munoz, 307 F.3d 344, 348 (5th Cir. 2002).

        The Government presented sufficient evidence of appellants’ suspicious

behavior to infer subjective knowledge. The Nguyens facilitated a pattern of real


                                         9
                                No. 05-20574

estate transactions involving repeat buyers within a short period of time. They

witnessed and notarized repeat buyers suspiciously signing documents saying

they were planning to purchase a home for their primary residence within a

short period of time. The Nguyens notarized, certified, and helped submit the

settlement agreements for these transactions.

      While the factual pattern justifying a deliberate ignorance instruction is

fairly case-specific, the Nguyens’ activities can be arguably analogized to the

defendant in United States v. Freeman, 434 F.3d 369 (5th Cir. 2005), where this

court inferred subjective awareness of illegal activity.      In Freeman, the

defendant typed and witnessed investment agreements that promised exorbitant

amounts to investors. Id. at 378. He wired investors’ money into investment

accounts. Id. He then wrote checks from these accounts for payments unrelated

to the investment agreement, and created financial statements showing his

superior’s use of these accounts to fund personal expenses and payments to other

unrelated investors. Id. He completed these tasks with the knowledge that other

investors had accused his superior of fraud and his superior was under

investigation by the FBI. Id.     Similar to the Freeman case, the Nguyens

facilitated the use of entrusted funds in contravention of the purpose for which

the funds were provided, a purpose they knew as a result of witnessing and


                                      10
                                  No. 05-20574

participating in the funds’ contractual genesis. The Nguyens released the loan

funds to the Meis’ runners and told them the amounts needed for two cashier

checks; the two checks were (1) the down payment for purchasing the home the

Nguyens already helped fraudulently “sell” and (2) the down payment for the

loan disbursed from that sham sale. In essence, while disbursing the loan funds,

they provided the amount needed for a down payment check that had been

initially required for the loan application. Similar to Freeman, the Nguyens

witnessed the suspicious solicitation of funds and understood the funds’

ostensible purpose, but yet repeatedly facilitated a use of those funds in a highly

suspicious manner contravening that purpose. Compare Id.; cf. United States v.

Faulkner, 17 F.3d 745, 767 (5th Cir. 1994) (finding as suspicious, “(11) even

when properties were bought and sold in rapid succession, sometimes on the

same day, the appraisals were always high enough to support the loans, (12)

buyers would not put up any cash for a down payment, and typically walked

away from the closing with cash in their pockets and a loan large enough to pay

all closing costs and future interest payments for some period of time, (13) sales

of properties by Faulkner and Toler never fell through due to lender concern

about the creditworthiness of a straw buyer or the value of the property pledged

as collateral”).


                                        11
                                  No. 05-20574

      While participation in a single suspicious transaction described above may

arguably be insufficient to warrant a deliberate ignorance instruction, the

routine and repeated pattern of suspicious transactions in this case is

sufficiently suspicious to infer the Nguyens’ subjective awareness of illegal

activity. Compare Reveles, 190 F.3d at 689 (“If the government had presented

evidence that [the defendant] participated in a substantial number of the

forty-two shipments, a jury might infer that this fact increased the likelihood of

[the defendant]'s knowledge that drugs were involved.”); Id. at 693 (Garza, J.,

concurring in part and dissenting in part) (“Thus, a juror could reasonably infer

from the testimony that [the defendant] performed the suspicious delivery

routine on a regular basis. [The defendant’s] participation in a large number of

deliveries involving multiple vehicles also supports the conclusion that [the

defendant] had knowledge of the nature of the deliveries.”). Testimony from

straw borrowers confirms the routine and repeated nature of these suspicious

transactions. Straw borrower John Garcia testified that he engaged in four

transactions over a period of just six days, including two transactions in one day.

He signed affidavits that he was going to occupy the purchased home in each of

those transactions and never brought a down payment check.              Similarly,

Jonathan McIntosh participated as a straw borrower in four transactions over


                                        12
                                      No. 05-20574

a period of just ten days. In addition to these transactions, Garcia, McIntosh

and other straw borrowers participated in other transactions throughout the

March through August 1999 period with multiple transactions every month.3

Adding to the suspicious nature of these transactions, James Nguyen also

notarized and witnessed suspicious signatures. There is some evidence that

James Nguyen processed paperwork with falsified signatures from repeat buyers

who he had previously met and for whom he had notarized documents.

       In light of their continued participation in this suspicious conduct,4 we

find no abuse of discretion in the district court’s inference of a subjective

awareness of illegal activity suitable for a deliberate ignorance instruction.

B. “Purposeful contrivance to avoid learning of the illegal conduct."

       If “[t]he circumstances in this case were so overwhelmingly suspicious that

the defendants' failure to conduct further inspection or inquiry suggests a



       3
          James Long, Frank Mei’s cousin and a co-conspirator, testified that up to five
transactions per straw borrower had to be accomplished as quickly as possible so as to
complete transactions before they show up on the straw borrowers’ credit report.
       4
          While the evidence for both defendants is sufficient to warrant a “deliberate
ignorance” instruction, the evidence in James Nguyen’s case is stronger. The Nguyens’
secretary recounted a suspicious incident involving James Nguyen. James Nguyen became
quite angry when a HUD-1 settlement statement for the cash transaction was accidently
sent first to a lender. From this incident, one could infer that James Nguyen was aware
that the timing of the cash and loan transactions contravened usual closings procedures
and the HUD-1 settlement statement, if sent at the wrong time, would contain information
that may raise suspicions about improper or illegal activities.

                                             13
                                  No. 05-20574

conscious effort to avoid incriminating knowledge,” United States v. Daniel, 957
F.2d 162, 169-70 (5th Cir. 1992), then this second prong can be satisfied. See

also United States v. Ricardo, 472 F.3d 277, 286 (5th Cir.), cert. denied, 127 S.

Ct. 2076 (2007) (“[T]heir failure to conduct further inspection or inquiry suggests

a conscious effort to avoid incriminating knowledge.”); Freeman, 434 F.3d at 378

& n.8. Circumstantial evidence can be provided as evidence of purposeful

contrivance. See United States v. Investment Enterprises, Inc., 10 F.3d 263, 269

n.9 (5th Cir. 1993).

      Testimony established that both Nguyens requested photocopies or

numbers of down payment cashier’s checks to send to the lenders, but never

requested to examine the actual checks themselves in these multiple repeat

transactions. The repeated failure to inquire is sufficient basis for an inference

that they suspected or actually knew, but avoided further knowledge, about the

non-existence of the down payment checks before loans were disbursed. The

Nguyens never inquired about the relationship between the loans and the down

payment. Not asking questions can be considered a purposeful contrivance to

avoid guilty knowledge. See Daniel, 957 F.2d at 169-70. In accordance with the

Meis’ instructions, the Nguyens also directed calls from lenders about title

commitments, which the Meis falsified, to the Meis instead of ever responding


                                        14
                                  No. 05-20574

to the calls. One can infer that the Nguyens avoided direct knowledge of the

problems with the transaction by routing to the Meis the lenders’ calls, and

never inquiring about the suspicious instruction to avoid such calls.

      If the facts only included a single suspicious incident, the failure to inquire

could arguably be considered mere negligence, and would thus be unsuitable for

a “deliberate ignorance” instruction. Cf. Lara-Velasquez, 919 F.2d at 951.

However, the repeated and routine nature of the transactions with the same

buyers without down payments and the same runners is overwhelmingly

suspicious. See Daniel, 957 F.2d at 169-70. See also Lara-Velasquez, at 951

(“[D]eliberate ignorance is reflected in a criminal defendant's actions which

suggest, in effect, ‘Don't tell me, I don't want to know.’”) (quoting United States

v. de Luna, 815 F.2d 301, 302 (5th Cir. 1987)).          The sheer intensity and

repetition in the pattern of suspicious activity coupled with the Nguyens’

consistent failure to conduct further inquiry create a reasonable inference of

purposeful contrivance that satisfies this second prong. Since both prongs are

satisfied for both defendants, the district court’s use of a deliberate ignorance

instruction is not an abuse of discretion.

2. The additional last sentence in the charge

      The Nguyens also argue that the last sentence in the charge impermissibly


                                        15
                                  No. 05-20574

shifted the burden of proof to the defendants. This court approved an almost

identical instruction in at least two prior cases. See Saucedo-Munoz, 307 F.3d

at 347-48 & n. 1 (“However, even so, if you find that the Defendant actually

believed that the transaction did not involve marihuana or cocaine, then you

must acquit the defendant.”). See also United States v. Farfan-Carreon, 935 F.2d
678, 681 & n.5 (5th Cir. 1991). The last sentence in the charge in this case and

the similar sentence in the Saucedo-Munoz charge are both correct statements

of the law. A conviction under deliberate ignorance can not be based on

carelessness, negligence, or lack of actual knowledge of illegal activity. This

court approvingly noted in Saucedo-Munoz that the part of the instruction

similar to the sentence under consideration in this case “provided a safeguard

by instructing the jury that it could not find him guilty if it believed he was

merely careless or negligent or did not realize that the underlying transaction

involved narcotics.” Id. at 349 (emphasis added). Similarly, the charge in this

case instructed the jury to find the Nguyens not guilty if they did not realize that

the underlying transaction was illegitimate.

      “An error in a jury instruction is subject to harmless error review.” United

States v. Ibarra-Zelaya, 465 F.3d 596, 607 (5th Cir. 2006). There is a minor, and

ultimately harmless, difference between the charges in Saucedo-Munoz and in


                                        16
                                  No. 05-20574

this case. In Saucedo-Munoz, the charge is phrased with a negative finding: “if

you find that the Defendant actually believed that the transaction did not

involve marihuana or cocaine”. 307 F.3d at 347 n. 1 (emphasis added). Here

the charge is phrased with a positive finding: “if the proof shows that the

defendants actually believed that the transactions were legitimate sales and

mortgage loans.”

      Under a harmless error standard, the differences here appear

inconsequential and harmless. The minor difference does not on its face

plausibly show nor does the appellant provide any argument as to how this

difference may implicate a reversible error. A charge very similar to the charge

given in this case was approved in Saucedo-Munoz, and, therefore, there is no

reversible error here.

                                       III.

      The appellants also challenge the trial court’s decision to deny the

appellants’ proposed jury instructions concerning the legal definition of closing

agents and the closing transactions.

      The appellees assert that the appellants abandoned their objections to the

trial court’s denial of the appellants’ proposed instructions. See In re Wynne, 207

F. App’x 472, 475-76 (5th Cir. 2006) (describing standards for abandonment)


                                        17
                                  No. 05-20574

(unpublished). The evidence in the record is not clear, and we need not decide

this issue, since the trial court did not abuse its discretion in denying their

proposed instructions as we explain below.

       This court reviews a district court's refusal to include a defendant's

proposed jury instruction in the charge under an abuse of discretion standard.

United States v. Rochester, 898 F.2d 971, 978 (5th Cir. 1990). The district court

abuses its discretion by refusing to include a requested instruction only if that

instruction: (1) is substantively correct; (2) is not substantially covered in the

charge given to the jury; and (3) concerns an important point in the trial so that

the failure to give it seriously impairs the defendant's ability to present

effectively a particular defense. United States v. St. Gelais, 952 F.2d 90, 93 (5th

Cir. 1992).

      The issue in this case is whether the proposed charge concerns an

important point in the trial so that a failure to instruct with these proposed

instructions seriously impaired a particular defense. The appellants argue that

these legal definitions help establish the Nguyens’ belief that they proceeded in

their duties in compliance with what the law requires and in executing duties in

compliance with the law they had no basis to suspect the underlying transactions

as illegal. In United States v. Chaney, we rejected a similar argument, because


                                        18
                                  No. 05-20574

this “good faith”-type defense was adequately covered by the usual pattern

“knowingly” instruction.    964 F.2d 437, 444-46 (5th Cir. 1992).      The same

principle would apply here as the “knowingly” instruction and the defense’s

presentation sufficiently informed the jury regarding the substance of the

proposed charge in relation to appellants’ defense, i.e., if the Nguyens believed

they were participating in a legitimate transaction, the jury had to acquit.

Compare Id. at 445-46.     Michelle Sprinkle, a defense witness, covered the

defense’s view of how the legal duties could have informed the defendants’

knowledge and beliefs about the illegality of the transactions. Compare Id. The

district court, thus, did not err in denying the appellants’ proposed instruction.

      “[E]ven if the jury instructions were erroneous, we will not reverse if we

determine, based on the entire record, that the challenged instruction could not

have affected the outcome of the case.” Johnson v. Sawyer, 120 F.3d 1307, 1315

(5th Cir. 1997). As the trial judge notes, the thrust of the proposed instruction

was already covered at trial.    Direct and cross-examination of testimony by

Michelle Sprinkle, Joyce Poindexter, and Elaine Keto covered much of the

substance of the proposed instruction at length. All three are experienced

members of the real estate business familiar with the transactions in question.

Any difference between the information provided in the testimony and the


                                       19
                                  No. 05-20574

proposed instruction would not affect the outcome of the case; the jury was not

prevented from considering the legal duties and definitions in reference to the

Nguyens’ defense. See United States v. Chenault, 844 F.2d 1124, 1131 (5th Cir.

1988) (“A trial court need not define specific statutory terms unless they are

outside the common understanding of a juror or are so technical or specific as to

require a definition.”). Even if the trial court erred in denying the proposed

instruction, the error is harmless.

                                      IV.

      The appellants also question the sufficiency of evidence for the “specific

intent” element in the counts relating to bank fraud, money laundering, and

conspiracy. Challenges to sufficiency of the evidence are reviewed by examining

whether, in the light most favorable to the verdict, a rational jury could have

found the essential elements of the offense established beyond a reasonable

doubt. United States v. Solis, 299 F.3d 420, 445 (5th Cir. 2002). The government

needed to prove that the Nguyens knew of their conduct’s possible illegality but

also that they specifically intended to commit the illegal acts to further its

unlawful purpose. See United States v. Doke, 171 F.3d 240, 243 (5th Cir. 1999)

(fraud); United States v. Wilson, 249 F.3d 366, 377 (5th Cir. 2001) (money

laundering); United States v. Bordelon, 871 F.2d 491, 493-94 (5th Cir. 1989)


                                       20
                                    No. 05-20574

(conspiracy). Circumstantial evidence can be used to support a finding of specific

intent. Dadi, 235 F.3d at 950 (conspiracy); United States v. Hughes, 230 F.3d
815, 821 (5th Cir. 2000) (money laundering); United States v. Ismoila, 100 F.3d
380, 387 (5th Cir. 1996) (fraud).

      The evidence for a finding of specific intent can overlap with the evidence

establishing the defendant’s knowledge that they were acting illegally, i.e. the

Nguyens’ knowledge that they were facilitating a conspiracy to defraud lenders,

that they were defrauding banks through their actions, and that they were

facilitating the use of proceeds from illegal activity. The specific intent element

of the offense is a slightly more culpable state of mind compared to the knowledge

element. United States v. Bailey, 444 U.S. 394, 404-05 (1980). As with the

offenses in this case, specific intent is generally associated with actions intended

to further a specific illegal purpose. Id. at 405 (“In a general sense, ‘purpose’

corresponds loosely with the common-law concept of specific intent, while

‘knowledge’ corresponds loosely with the concept of general intent.”). In a

previous section, sufficient evidence supported a charge of deliberate ignorance

satisfying the “knowledge” element in these convictions. See supra Section II.1.

The evidence supporting the jury’s finding of “deliberate ignorance” (for the

knowledge element) can also support a finding of “specific intent” in this case. See


                                        21
                                     No. 05-20574

Brown, 186 F.3d at 665 & n.5. The Nguyens’ participation in these repeated

transactions indicate deliberate ignorance of the underlying illegalities, but also

the continued willingness to purposively facilitate the suspicious transactions in

an unchanged manner. The Nguyens acted in full awareness that their actions

furthered the success of these transactions thereby aiding the repeat participants

in their suspicious conduct (“straw borrowers,” runners, Mei family members,

etc.).    Since the jury found the Nguyens deliberately ignorant, and thus,

subjectively aware of the high probability of illegalities around them, evidence of

their continued facilitation of those highly suspicious transactions may constitute

“specific intent” to further an illegal purpose for which they were deliberately

ignorant. “To the extent that the [deliberate ignorance] instruction is merely a

way of allowing the jury to arrive at the conclusion that the defendant knew the

unlawful purpose of the conspiracy, it is hardly inconsistent with a finding that

the defendant intended to further the unlawful purpose.” Investment Enterprises,

Inc., 10 F.3d at 269.

         Sufficient evidence, in the light most favorable to the verdict, supports the

jury’s finding of specific intent for each these counts.

                                           V.

         Appellant Thomas Nguyen contends the district court erred in denying his


                                           22
                                  No. 05-20574

motion to sever his trial. Since he objected to the denial of his motion below, we

review for abuse of discretion. United States v. Clay, 408 F.3d 214, 219 (5th Cir.

2005). As a general rule, defendants indicted together would hold a trial together.

United States v. Rocha, 916 F.2d 219, 227-28 (5th Cir. 1990). See also United

States. v. Castillo, 77 F.3d 1480, 1490-91 (5th Cir. 1996); Solis, 299 F.3d at 441

& n.47. A district court should grant a severance only if a defendant is able to

show that “there is a serious risk that a joint trial would compromise a special

trial right of one of the defendants, or prevent the jury from making a reliable

judgment about guilt or innocence.” Zafiro v. United States, 506 U.S. 534, 539

(1993).

      The mere fact that twins are jointly prosecuted is not sufficient to render

a trial unfair per se. United States v. Williams, 809 F.2d 1072, 1084 (5th Cir.

1987). The jury instructions, the testimony by many of the straw borrowers, and

the documentary evidence adequately “compartmentalize[d]” the evidence for the

two defendants. Id. In fact, the difference in evidence for the two defendants

adequately allowed the trial judge to justify different sentences for the two

defendants.

      According to the appellant, Thomas Nguyen, he was unable to call his co-

defendant at trial because of Fifth Amendment protections; if the trial was


                                        23
                                  No. 05-20574

severed, Thomas Nguyen would have been able to compel his co-defendant’s

testimony under the Sixth Amendment. Under these circumstances, severance

might be granted to protect the Sixth Amendment right to compulsory process,

which is considered a special trial right. United States v. Barnett, 197 F.3d 138,

145 (5th Cir. 1999) (“Nor was severance required so that the testimony of a

coconspirator could be compelled without violating the coconspirator's fifth

amendment rights.”). However, to obtain a severance based on a defendant’s

desire to call a co-defendant as a witness on his behalf so as to exercise a Sixth

Amendment right, the defendant must establish a bona fide need for the

testimony, the substance of the desired testimony, the exculpatory effect of the

desired testimony, and indication that the co-defendant would indeed testify at

a separate trial. United States v. Kane, 887 F.2d 568, 573 (5th Cir. 1989); United

States v. Nutall, 180 F.3d 182, 187 (5th Cir. 1999). Under that test, without an

affidavit from the co-defendant himself or other similar proof, "conclusory

allegation[s]" that a co-defendant would testify and what he or she would testify

about is not sufficient. See United States v. Sparks, 2 F.3d 574, 583 & n.10 (5th

Cir. 1993) (listing precedent); United States v. Neal, 27 F.3d 1035, 1047 (5th Cir.

1994). Representations by the defendant’s attorney are not sufficient. Williams,
809 F.2d at 1084. Thomas Nguyen only provided an affidavit from his attorney


                                        24
                                 No. 05-20574

as evidence of his co-defendant’s willingness to testify and the substance of his

possible testimony. Therefore, the district court did not abuse its discretion to

deny severance; Thomas Nguyen did not provide sufficient evidence to establish

that his brother would be a witness at his trial apart from his trial attorney’s

conclusory assertions.

                                      VI.

      For the reasons stated above, we AFFIRM the district court’s judgment.




                                       25